Citation Nr: 0530408	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Evaluation of chondromalacia, right knee, with arthritic 
changes, which is currently evaluated 10 percent disabling.  

2.	Evaluation of postoperative medial meniscectomy, left 
knee, with arthritic changes, which is currently evaluated 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active duty for training from May 1992 to 
November 1992.  The record indicates that the veteran served 
in the Arkansas Army National Guard from May 1992 to June 
1995.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The evidence of record shows that the veteran's range of 
motion in her knees is inhibited by pain. 
 
2.	The evidence of record shows that the veteran has 
arthritis in both her right and left knees.  

3.	The evidence of record shows that the veteran underwent 
right knee surgery in December 2003.

4.	The evidence of record shows that the veteran underwent 
left knee surgery on or about March 4, 2002.  





CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess of 
10 percent for a service-connected right knee disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2004); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).

2.	The schedular criteria for an initial rating in excess of 
10 percent for a service-connected left knee disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2004); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).

3.	The schedular criteria for a 20 percent evaluation for a 
left knee disorder have been met beginning March 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5259, 5260, 5261 (2004); VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking disability evaluations in excess of 10 
percent for service-connected right and left knee 
disabilities.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of these issues, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate her claims by means of rating 
decisions issued in July 2002 and May 2003, a Statement of 
the Case issued in June 2004, a Supplemental Statement of the 
Case issued in September 2004, and a letter from the RO 
issued in May 2002.  

In the rating decisions, the veteran was informed of the 
basis for the denial of her claims and of the type of 
evidence that she needed to submit to prevail.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
her claims, informed her of the reasons for the denials, and 
provided her with additional opportunity to present evidence 
and argument.  In addition, the RO advised the veteran in its 
May 2002 letter of the respective duties of the VA and of the 
veteran in obtaining that evidence.  This letter stated that 
the veteran should forward evidence to the RO, or tell the RO 
about additional information or evidence that pertained to 
her case which the RO should obtain.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(veteran should be notified that she 
should submit any pertinent evidence in her possession).  And 
this letter was provided to the veteran before the RO 
initially denied her claims in July 2002.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decisions, the Statement of the Case, the Supplemental 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
RO obtained private, VA, and service medical records relevant 
to this appeal.  The veteran was also afforded VA 
compensation examination, which appears adequate for rating 
purposes, and a Board hearing.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  The Merits of the Claims for Increased Rating

The veteran claims she is entitled to higher evaluations for 
her knee disabilities.  For the reasons set forth below, the 
Board agrees with her contention with regard to her left 
knee.  But, regarding the veteran's right knee, the Board 
finds an increased rating unwarranted here.       

A.	Background

The veteran filed service connection claims for her right and 
left knee disorders in March 2001.  The RO service connected 
these disorders in May 2003.  The RO assigned a 10 percent 
evaluation for the veteran's left knee and a noncompensable 
evaluation for the right knee.  In a March 2004 rating 
decision, the RO increased the disability evaluation for the 
right knee to 10 percent.  

Service medical records show that the veteran complained of 
pain in her left and right knees toward the end of her active 
duty for training in October and November 1992.  These 
records show that service medical personnel prescribed the 
veteran with Motrin, treated her swelling with ice and 
elevation, and ordered the veteran to use crutches until her 
symptoms subsided.    

The earliest post-service medical evidence pertaining to the 
veteran's knees is found in VA treatment notes dated in June 
2001.  These records show the veteran's complaints of pain, 
swelling, and clicking.  The veteran stated that she had not 
experienced any locking of her knees.  And a July 2001 x-ray 
found the veteran's knees to be normal.  

In February 2002, the veteran sought private medical 
treatment for pain she experienced in her left knee.  X-rays 
found the veteran's left knee to be within normal limits.  
But Magnetic Resonance Imaging (MRI) found evidence of 
tricompartmental chondromalacia, mild degenerative joint 
disease, mild lateral patellar subluxation, and evidence of a 
small meniscal tear.  

In March 2002 (on or about March 4, 2002), the veteran 
underwent video arthroscopy, partial medial meniscectomy on 
her left knee.  In a subsequent private treatment visit, the 
veteran was also diagnosed with left knee patellofemoral 
syndrome in addition to her other diagnoses.       

VA ordered compensation and pension examination for the 
veteran in January 2003.  The examiner found right leg 
flexion to 130 degrees, with left leg flexion to 115 degrees, 
and normal extension for both knees.  The examiner found no 
crepitus on flexion, no increased heat in the knees, and no 
swelling.  The examiner found all ligaments negative for 
disability.  X-ray evidence found the veteran with mild 
medial joint space narrowing in both knees.  In relevant 
part, the examiner diagnosed the veteran with bilateral 
chondromalacia, medial meniscal tear by history, and 
exogenous obesity.  

A June 2003 VA treatment note indicated range of motion for 
both knees from 0 to 130 degrees.  The examiner noted that 
the veteran ambulated without a limp and that she heel and 
toe walked without difficulty.  This examiner noted that the 
veteran's x-rays looked "quite good[.]"  

The veteran underwent private medical examination for both 
knees in July 2003.  The examiner found weakened quadriceps 
and hamstrings, tenderness near the patellas, and full range 
of motion.  X-ray evidence of the right knee proved 
unremarkable, moreover.  The veteran also underwent MRI of 
the right knee as part of this examination.  The examiner 
found that, though the MRI revealed minimal degenerative 
changes in the knee, the results were unremarkable for 
meniscal or ligamentous injury to the right knee.    

In September 2003, the veteran again underwent VA 
compensation and pension examination.  The examiner noted the 
veteran's complaints that her left knee is worse than her 
right knee.  For both knees, the veteran cited daily pain 
with tenderness in the medial aspect just below the patella.  
The veteran claimed swelling, and that her knees give way a 
few times per week.  For her right knee, she noted popping 
and cracking.  She stated that she took Motrin for pain she 
described as 10 on a scale of 10.  She also noted that her 
movement was limited by fatigue, weakness, and lack of 
endurance, and that these limitations affected her 
professional and family life.  

The September 2003 VA examiner found no increased warmth, 
erythema, or obvious swelling in the knees.  Anterior and 
posterior drawer tests were negative, as was varus and valgus 
testing.  The examiner noted tenderness to palpation on the 
medial aspect just beneath the patella bilaterally.  The 
examiner noted crepitus on motion in the left knee.  The 
range of motion in the left knee was 0 to 100 degrees.  In 
the right knee, the range of motion was 0 to 94 degrees.  The 
examiner noted that the veteran flexed her knees with great 
difficulty, facial grimacing, and tremors.  

The September 2003 VA examiner diagnosed the veteran with 
bilateral chondromalacia patellae with chronic pain.  The 
examiner noted that functioning had decreased as a result of 
the pain.  And the examiner noted fatigability, weakness, and 
reduced endurance secondary to the pain.  In a January 2004 
addendum opinion, the examiner characterized the veteran's 
knee disorders as "quite severe."          

The record shows that, in December 2003, private physicians 
conducted (on the veteran's right knee) video arthroscopy, 
chondroplasty of the patella, and arthroscopic lateral 
release.  A follow-up examination in March 2004 revealed 
quadricep and hamstring weakness, right knee pain, 
chondromalacia of the right knee, and lateral patella 
compression syndrome of the right knee.  An April 2004 
follow-up examination revealed "extremely weakened quads and 
overall VMO weakness."  This note also repeated the 
veteran's complaints of knee pain.  The veteran's private 
physician encouraged the veteran "that she really needs to 
work on her strengthening exercises.  She has been lax in 
terms of that."  Another follow-up note in May 2004 again 
noted the veteran's reduced quadricep strength.  

In May 2004, the veteran submitted a letter stating that, as 
a result of her knee disorders, she had to resign from her 
employment as a youth worker for a county family court.  She 
stated that, as a result of the amount of walking, lifting, 
and long periods of sitting, she was unable to continue 
performing the requirements of her position.  In a May 2004 
letter, the veteran's former employer verified the veteran's 
election to resign her position.    

Again, in May 2004, the veteran underwent VA compensation and 
pension examination.  This examination report again noted the 
veteran's complaints of pain, fatigue, and resultant 
limitation of motion.  On examination, the examiner noted 
mild crepitus bilaterally with range of motion.  The examiner 
found negative anterior and posterior drawer tests, no 
swelling, warmth, or erythema.  The veteran's range of motion 
was reported as 0 to 100 degrees in the right knee, and 0 to 
110 degrees in the left knee.  The examiner noted guarding on 
passive range of motion.  The examiner noted the veteran's 
complaints of pain during range of motion testing, but only 
noted a moderate decrease on range of motion due to pain.  
The examiner noted that the veteran ambulated without a limp, 
a brace, and without an assistive device.  The examiner also 
noted that the veteran ascended the examination table without 
difficulty.  Finally, the examiner noted the veteran's 
chondromalacia, degenerative changes, decreased function, and 
chronic pain.       

X-rays taken pursuant to the May 2004 examination revealed 
normal bilateral radiographs with preserved compartments and 
no joint effusion or osseous loose bodies in the left knee, 
and, in the right knee, no significant spurring or joint 
effusion or osseous loose bodies.   

The veteran and her spouse appeared before a Board hearing in 
April 2005.  The veteran testified that she continues to 
experience pain in her knees, and describes the pain as 10 on 
a scale of 1 to 10.  She testified that she currently uses a 
brace on each knee.  Moreover, she testified that she 
continues to use pain medication at all times, and has 
received steroid shots for each knee.  The veteran's spouse 
testified that the veteran has difficulty walking from room 
to room in their home, and that when she does, her knees 
swell.  He testified that each night he ices the veteran's 
knees to reduce swelling.    

B.	Laws and Regulations 

The veteran is appealing the RO's initial evaluation of her 
bilateral knee disorders.  As such, the Board is not solely 
concerned with the present level of the veteran's 
disabilities.  Rather, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time since 
March 16, 2001, when the veteran initially filed her claims.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Degenerative or traumatic arthritis (established by X-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg, 
noted under Diagnostic Code 5261, is rated at 10 percent at 
10 degrees; 20 percent at 15 degrees; 30 percent at 20 
degrees; 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Given that the veteran has undergone surgery on both service-
connected knees, Diagnostic Code 5259 applies here as well.  
Under Diagnostic Code 5259, a 10 percent evaluation is 
warranted for the symptomatic removal of semilunar cartilage.

VA's General Counsel has indicated that when a knee 
disability is rated under Diagnostic Code 5259, and there is 
also evidence of arthritis, then separate ratings under 
Diagnostic Code 5259 and Diagnostic Code 5003 are 
permissible.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997). Where the medical evidence 
demonstrates at least a noncompensable rating assignment 
based on limitation of motion, a separate 10 percent rating 
for arthritis is warranted under either Diagnostic Code 5260 
or Diagnostic Code 5261.  Where the evidence does not reveal 
limitation of motion sufficient to satisfy the criteria for 
at least a noncompensable evaluation under those Code 
sections, a separate rating may nonetheless be assigned for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of pain on motion, functional loss due to pain, 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement.  38 C.F.R. § 4.40, 4.45, 
4,59 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.




C.	Analysis

The veteran underwent surgery on both knees.  Accordingly, 
the RO rated the veteran's knee disorders under Diagnostic 
Code 5259.  Pursuant to the left knee surgery, the veteran 
underwent a meniscectomy and subsequent removal of cartilage.  
Moreover, the evidence indicates that the veteran continues 
to experience symptoms related to the surgery.  Based on this 
medical evidence, Diagnostic Code 5259 should apply in this 
matter at a rate of 10 percent disabling (the only rating 
available under this code provision).  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Regarding the veteran's right knee, 
the Board finds a 10 percent rating under Diagnostic Code 
5259 unwarranted here.  Although the veteran underwent 
surgery on her right knee, she did not undergo removal of 
cartilage pursuant to the procedure, as she had in undergoing 
a meniscectomy in her left knee. 

Under Diagnostic Code 5003, the Board must assess the 
veteran's entitlement under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal the 
evidence of record has shown that the veteran has full and 
normal range of motion in her knees, from flexion to 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  As Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, a disability evaluation cannot be assigned under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic 
Code 5261 contemplates a noncompensable evaluation with 
limitation of knee extension to 5 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5261 
either.  See 38 C.F.R. § 4.71a.  As not even a noncompensable 
disability evaluation is warranted here, a 10 percent rating 
for arthritis under 5003 would not be appropriate in this 
matter.  38 C.F.R. § 4.71a.  See VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  

But the Board finds that the preponderance of the evidence 
shows that the veteran's motion in each knee is inhibited by 
pain, which has caused the veteran incoordination, fatigue, 
and weakness.  See DeLuca, 8 Vet. App. at 206-07; 
Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 9-98.  In this 
regard, the Board closely considered the Board hearing 
testimony of the veteran's spouse, who attested to the 
veteran's difficulty in ambulating in their home, and the 
need to treat swelling each night with ice packs.  The Board 
closely considered the veteran's steroidal injection 
treatment for each knee.  The Board closely considered the 
private medical evidence demonstrating the veteran's 
quadricep and hamstring weakness.  And the Board particularly 
considered the results of the September 2003 VA compensation 
examination, and the addendum opinion characterizing the 
veteran's knee disorders as "quite severe."  So, relying on 
VAOPGCPREC 9-98 and Lichtenfels, the Board finds a separate 
10 percent evaluation for each of the veteran's knees 
appropriate here.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
VAOPGCPREC 9-98; DeLuca, 8 Vet. App. at 206-07; Lichtenfels, 
1 Vet. App. at 488 (painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion warranting entitlement 
to a 10 percent rating even though there is no actual 
limitation of motion).  

As the veteran is appealing the initial ratings awarded her, 
the Board must consider whether staged ratings, from the date 
of the veteran's original claims, are due under Fenderson.  
The Board finds that 10 percent evaluations per knee are 
appropriate from the date of claim for the veteran's 
inhibited limitation on motion caused by pain.  The Board 
finds that a 20 percent rating, or an additional 10 percent, 
is warranted for the left knee from the date of the veteran's 
left knee surgery.  So, for each knee, the veteran should be 
rated at 10 percent disabling from the date of claim, March 
16, 2001.  Then, from the date of the veteran's left knee 
surgery in March 2002, the veteran should be rated at 20 
percent disabling for the left knee.  Fenderson, 12 Vet. App. 
at 119.            

Finally, the evidence does not indicate that the veteran's 
knee disorders have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the veteran elected to resign from her 
employment as a result of her knee difficulties.  
Nevertheless, the record indicates that the veteran's ability 
to ambulate independently qualifies her for other forms of 
employment.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for the veteran's 
service-connected right knee disorder is denied.  

An initial rating in excess of 10 percent for the veteran's 
service-connected left knee disorder is denied.  

A combined rating of 20 percent is granted for the veteran's 
left knee, from the date of the veteran's left knee surgery 
in March 2002, subject to the law and regulations controlling 
the award of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


